DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/18/2020 and 07/09/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura  (US20140354858), cited by applicant,  in view of Inoue et al. (US20180275383), cited by applicant.


Regarding claim 1, Kawamura teaches a zoom lens (fig.2A, abstract, a zoom lens)  comprising:
a first lens unit having negative refractive power (fig.2A, G1, negative), a second lens unit having positive refractive power (fig.2A, G2, positive), and a third lens unit having negative refractive power (fig.2A, G3, negative) in order from an object side to an image side (para 8, line 2, in order from an object side to an image side, and abstract, a zoom lens includes a first lens unit G1 having a negative refractive power, a second lens unit G2 having a positive refractive power, and a third lens unit G3 having a negative refractive power),
wherein a distance between the first lens unit and the second lens unit (fig.2A, d6) and a distance between the second lens unit and the third lens unit (fig.2A, d12) change during at least one of zooming and focusing (fig.2B and 2C, para 12, lines 1-2, at the time of zooming, distances between the lens units change),
 wherein the first lens unit moves during zooming (para 465, lines 1-2, fig.2A, fig.2B, and fig.2C, the first lens unit G1, moving at the time of zooming),
wherein the first lens unit includes a negative lens G1 disposed closest to the object side (fig.2B, G1) and at least one positive lens (fig.2B, L3, para 461, lines 1-5, the first lens unit G1 includes a negative lens L1, and a positive lens L3),
wherein lenses included in the second lens unit all have positive refractive power (fig.2B, L4, para 462, lines 1-2, positive L4, a cemented lens (L5+L6), para 496, surface data, r10-r12, negative power: ~89 ),
wherein a number of lenses included in the third lens unit is two or less (fig.2B, L7),
and
wherein the following inequality is satisfied:
1.40<Nd_G1<1.80 (para 496, surface data, surface no.1,nd = 1.698) where Nd_G1 is a refractive index of the negative lens G1 (fig.2B, L1).
	 during focusing, it is preferable to move the third lens unit in an optical axial direction (para 466, lines 1-2, at the time of focusing, the third lens unit G3 moves along an optical axis).                      
But Kawamura is silent wherein the third lens unit moves toward the image side during focusing from infinity to close range. 

However, in a similar field of endeavor, Inoue teaches a zoom lens (abstract, a zoom lens, including, in order from an object side to an image side: a first lens unit to a third lens unit having negative, positive, and negative refractive powers;  In the zoom lens, an interval between each pair of adjacent lens units is changed during zooming ), and wherein the third lens unit moves toward the image side during focusing from infinity to close range (para 66, lines 8-10, the third lens unit L3 functions as a focus lens unit configured to move along an optical axis toward the image side during focusing from infinity to proximity, fig.3, see L3 focusing direction) .
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Kawamura with the lens unit as taught by Inoue for the purpose of  reducing a weight of the focus lens unit (para. 73, lines 1-2).

Regarding claim 2, Kawamura in view of Inoue discloses the invention as described in Claim 1 and Kawamura further teaches wherein the following inequality is satisfied:
−5.0<SF_B3n<0.50 (-0.8) 
where SF_B3 n is a shape factor of a negative lens having strongest negative refractive power among the third lens unit (Kawamura, fig.2A, r13, r14, para 496, surface data of surface no. 13, and 14, (r14+r13)/(r14-r13) = -0.8). 

Regarding claim 3, Kawamura in view of Inoue  discloses the invention as described in Claim 1 and Kawamura further satisfies the conditional
 1.0 <|f1|/fw <3.0 (1.32, para 496, zoom data, , f1 = -18.802, fw= 14.24).)
where fw is a focal length at a wide angle end of the zoom lens (para 61, lines 1-3, fw denotes a focal length of the overall zoom lens system at the time of infinite object point focusing at the wide angle end), and f1 is a focal length of the first lens unit (para 496, zoom data, f1 = -18.802, fw= 14.24).

Regarding claim 4, Kawamura in view of Inoue  discloses the invention as described in Claim 1 and Kawamura further satisfies the conditional
0.2 <f2/fw <5.0  (0.95, para 496, zoom data, f2 = 13.533, fw= 14.24)
where f2 is a focal length of the second lens unit, and fw is a focal length at a wide angle end of the zoom lens (para 496, zoom data, f2 = 13.533, fw= 14.24).
.
Regarding claim 5, Kawamura in view of Inoue  discloses the invention as described in Claim 1 and Kawamura further satisfies the conditional
0.1< f3/f1<5.0 (1.04, para 496, zoom data, f3 = -19.54, f1= -18.802) 
where f3 is a focal length of the third lens unit, and f1 is a focal length of the first lens unit.

Regarding claim 6, Kawamura in view of Inoue  discloses the invention as described in Claim 1 and Inoue further satisfies the conditional 
18<νd_B3n<36 (29.1, Inoue, para 106, surface no.15, vd = 29.1)
where νd_B3 n is an Abbe number of a negative lens having strongest refractive power among negative lenses included in the third lens unit (Inoue ,fig.3, L3, para 106, surface no.15, vd).

Regarding claim 7, Kawamura in view of Inoue discloses the invention as described in Claim 1 and  Kawamura further teaches  wherein a number of lenses included from a lens disposed closest to the object side in the second lens unit (Kawamura, fig.2B, L4) to a lens closest to the image side in the zoom lens is five or less (Kawamura, fig.2B, a number of lenses included from a lens disposed closest to 
the object side in the second lens unit to a lens closest to the image side in the zoom lens is less five lenses). 
Regarding claim 8, Kawamura in view of Inoue discloses the invention as described in Claim 1 and  Kawamura further teaches wherein a number of lenses included in the second lens unit is two or less (Kawamura, fig.2B, L4, and a cemented lens (L5+L6)).

Regarding claim 9, Kawamura in view of Inoue discloses the invention as described in Claim 1 and  Kawamura further teaches wherein the third lens unit consists of a single lens having negative refractive power (Kawamura, fig.2B, L7, para 463, line 3, L7 is negative refractive power).

Regarding claim 10, Kawamura in view of Inoue discloses the invention as described in Claim 1 and  Kawamura further teaches wherein the first lens unit includes an aspherical lens(fig.2B,L3, fig.2A, r5-r6, para 496, surface no.5*, 6*).

Regarding claim 11, Kawamura in view of Inoue discloses the invention as described in Claim 10 and  Kawamura further teaches wherein the aspherical lens is a resin lens (para 370 , by using the plastic aspherical lens in the first lens unit, an increase in a lens-cost is also suppressed while achieving an effect of the aspheric surface).
  
Regarding claim 12, Kawamura in view of Inoue discloses the invention as described in Claim 1 and  Inoue further teaches wherein at least a part of the second lens unit moves in a direction including a component perpendicular to an optical axis in image blurring correction (Inoue, para 95,lines 1-7, the second lens unit L2 ,a second lens subunit moves as to have a component in a direction perpendicular to the optical axis during the image blur correction).

Regarding claim 13, Kawamura teaches an image capturing apparatus (fig.13, para 505, line 1, an electronic image pickup apparatus) comprising:
a zoom lens (fig.2A, abstract, a zoom lens) ; and
an image sensor configured to capture an optical image formed by the zoom lens (fig. 13, an image pickup element surface 4, para 505, lines 12-16, an image pickup element surface 4 ,as an image pickup element, an element such as a small-size CCD (charge coupled device) or a CMOS (complementary metal-oxide semiconductor) is to be used),wherein the zoom lens comprises:a first lens unit having negative refractive power (fig.2A, G1, negative), a second lens unit having positive refractive power (fig.2A, G2, positive), and a third lens unit having negative refractive power (fig.2A, G3, negative) in order from an object side to an image side (para 8, line 2, in order from an object side to an image side, and abstract, a zoom lens includes a first lens unit G1 having a negative refractive power, a second lens unit G2 having a positive refractive power, and a third lens unit G3 having a negative refractive power),
wherein a distance between the first lens unit and the second lens unit (fig.2A, d6) and a distance between the second lens unit and the third lens unit (fig.2A, d12) change during at least one of zooming and focusing (fig.2B and 2C, para 12, lines 1-2, at the time of zooming, distances between the lens units change),
wherein the first lens unit moves during zooming (para 465, lines 1-2, fig.2A, fig.2B, and fig.2C, the first lens unit G1, moving at the time of zooming),
wherein the first lens unit includes a negative lens G1 disposed closest to the object side (fig.2B, G1) and at least one positive lens (fig.2B, L3, para 461, lines 1-5, the first lens unit G1 includes a negative lens L1, and a positive lens L3),
wherein lenses included in the second lens unit all have positive refractive power (fig.2B, L4, para 462, lines 1-2, positive L4, cemented lens (L5+L6), para 496, surface data, r10-r12, negative power: ~89 ),
wherein a number of lenses included in the third lens unit is two or less (fig.2B, L7),
and
wherein the following inequality is satisfied:
1.40<Nd_G1<1.80 (para 496, surface data, surface no.1,nd = 1.698) where Nd_G1 is a refractive index of the negative lens G1 (fig.2B, L1).

	during focusing, it is preferable to move the third lens unit in an optical axial direction (para 466, lines 1-2, at the time of focusing, the third lens unit G3 moves along an optical axis).                                         

But Kawamura is silent wherein the third lens unit moves toward the image side during focusing from infinity to close range. 

However, in a similar field of endeavor, Inoue teaches a zoom lens (abstract, a zoom lens, including, in order from an object side to an image side: a first lens unit to a third lens unit having negative, positive, and negative refractive powers;  In the zoom lens, an interval between each pair of adjacent lens units is changed during zooming), and wherein the third lens unit moves toward the image side during focusing from infinity to close range (para 66, lines 8-10, the third lens unit L3 functions as a focus lens unit configured to move along an optical axis toward the image side during focusing from infinity to proximity, fig.3, see L3 focusing direction).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the zoom lens of Kawamura with the lens unit as taught by Inoue for the purpose of  reducing a weight of the focus lens unit (para. 73, lines 1-2);

Regarding claim 14, Kawamura in view of Inoue discloses the invention as described in Claim 13 and Kawamura further teaches wherein the following inequality is satisfied:
−5.0<SF_B3n<0.50 (-0.8) 
where SF_B3 n is a shape factor of a negative lens having strongest negative refractive power among the third lens unit (Kawamura, fig.2A, r13, r14, para 496, surface data of surface no. 13, and 14, (r14+r13)/(r14-r13) = -0.8).

Regarding claim 15, Kawamura in view of Inoue  discloses the invention as described in Claim 13 and Kawamura further satisfies the conditional
 1.0 <|f1|/fw <3.0 (1.32, para 496, zoom data, f1 = -18.802, fw= 14.24).)
where fw is a focal length at a wide angle end of the zoom lens (para 61, lines 1-3, fw denotes a focal length of the overall zoom lens system at the time of infinite object point focusing at the wide angle end), and f1 is a focal length of the first lens unit (para 496, zoom data, f1 = -18.802, fw= 14.24).

Regarding claim 16, Kawamura in view of Inoue  discloses the invention as described in Claim 13 and Kawamura further satisfies the conditional
0.2 <f2/fw <5.0  (0.95, para 496, zoom data, f2 = 13.533, fw= 14.24)
where f2 is a focal length of the second lens unit, and fw is a focal length at a wide angle end of the zoom lens (para 496, zoom data, f2 = 13.533, fw= 14.24).

Regarding claim 17, Kawamura in view of Inoue  discloses the invention as described in Claim 13 and Kawamura further satisfies the conditional
0.1< f3/f1<5.0 (1.04, para 496, zoom data, f3 = -19.54, f1= -18.802) 
where f3 is a focal length of the third lens unit, and f1 is a focal length of the first lens unit.

Regarding claim 18, Kawamura in view of Inoue  discloses the invention as described in Claim 13 and Inoue further satisfies the conditional 
18<νd_B3n<36 (29.1, Inoue, para 106, surface no.15, vd = 29.1)
where νd_B3 n is an Abbe number of a negative lens having strongest refractive power among negative lenses included in the third lens unit (Inoue ,fig.3, L3, para 106, surface no.15, vd).

Regarding claim 19, Kawamura in view of Inoue discloses the invention as described in Claim 13 and  Kawamura further teaches  wherein a number of lenses included from a lens disposed closest to the object side in the second lens unit (Kawamura, fig.2B, L4) to a lens closest to the image side in the zoom lens is five or less (Kawamura, fig.2B, a number of lenses included from a lens disposed closest to 
 the object side in the second lens unit to a lens closest to the image side in the zoom lens is less five lenses). 

Regarding claim 20, Kawamura in view of Inoue discloses the invention as described in Claim 13 and  Kawamura further teaches wherein a number of lenses included in the second lens unit is two or less (Kawamura, fig.2B, L4, and a cemented lens (L5+L6)).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: Lawamura(2), US2006/0245078 (Fig.5A, Fig.11A, Fig.13A, Fig.15A, Fig.17A, and Fig.24A) teaches a zoom lens as described in Claim 1 but none of them satisfy the conditional expression of claim 1,  1.40<Nd_G1<1.80 (1.834)
where Nd_G1 is a refractive index of the negative lens G1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 8:00 am - 4:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872